SUMMERS, Justice,
is of the opinion that the writ should be granted.
Although I am in accord with the majority that the District Attorney may provoke a hearing in the manner revealed by the record, I am of the opinion that such a hearing should be held before “a judge or justice of the peace”. LSA-R.S. IS :17.1. This authority does not authorize 'a public hearing and the hearing should be held only before the judge or justice of the peace as authorized by law.
The jurisprudence of this State has recognized that this statute is to afford the District Attorney the same facility afforded to Grand Juries in summoning witnesses, etc., State ex rel. Pleasant v. Baker, 133 La. 919, 63 So. 403. Confining the hearing to the presence of the judge or justice of the peace will in no manner prejudice this objective and it will at the same time preserve the right of privacy to which all citizens are entitled under the Constitution and laws of the State and Federal governments.